Citation Nr: 1243875	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic right (major) elbow lateral epicondylitis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right (major) shoulder rotator cuff injury, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for right (major) wrist carpal tunnel syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to October 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at an RO hearing in July 2007, and a transcript of the hearing is associated with his claims folder.  This matter was remanded by the Board to the RO in June 2010 for further development.  In August 2011, the RO increased the Veteran's rating for his right shoulder rotator cuff injury from 10 to 20 percent, effective from August 6, 2010 (the date that the Veteran underwent a VA examination that reflected increased severity of the disability).  Since the increase does not date back to the receipt of the original claim, there are two distinct time periods to be considered for this disability.


FINDINGS OF FACT

1.  The Veteran does not have right elbow flexion limited to 70 degrees or right elbow extension limited to 90 degrees, and pronation is not limited to beyond the middle of the arc.

2.  Prior to August 6, 2010, the Veteran's right arm motion was not limited to the shoulder level, and since August 6, 2010, it is not limited to midway between the side and the shoulder level.  

3.   The Veteran does not have moderate incomplete paralysis of his right median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent chronic right elbow lateral epicondylitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5206 (2012).

2.  The criteria for a disability rating in excess of 10 percent for right shoulder rotator cuff injury prior to August 6, 2010, or in excess of 20 percent from August 6, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 5299-5201 (2012).

3.  The criteria for a disability rating in excess of 10 percent for right wrist carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8599-8515 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in March 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has assisted the Veteran in obtaining evidence; afforded the Veteran examinations in 2007 and 2010; and afforded the Veteran the opportunity to give testimony before the RO and the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the disability rating issues at this time.

Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.40 (2012), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2012), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Right elbow

The Veteran appeals the RO's June 2006 denial of a rating greater than 10 percent for right elbow epicondylitis.  He noted during his July 2007 hearing that he uses his left upper extremity instead of his right upper extremity when possible while working.  

The Veteran's elbow disability is currently rated under Code 5206 at 20 percent.  
Under Diagnostic Code 5206, a 20 percent rating is assigned for limitation of flexion of the major elbow to 90 degrees.  The next higher rating of 30 percent requires flexion limited to 70 degrees.  The Board also believes Code 5207 for limitation of extension should be considered.  A rating of 30 percent under Code 5207 requires extension limited 90 degrees.  Also, under Code 5213 limitation of pronation motion lost beyond the middle of the arc warrants a 30 percent rating. 

On VA examination in March 2007, the Veteran reported global right elbow pain, of 8/10 intensity, worse in the area of the lateral epicondyle.  He stated that he was unable to fully pronate, supinate, flex, and extend his right elbow due to pain.  On examination, he had a normal appearing right elbow without effusion, muscle atrophy, or wasting.  He held his elbow flexed at about 30 degrees with about 30 degrees of elbow pronation.  On first range of motion attempt, elbow flexion was 30 to 70 degrees.  On second attempt, the right elbow flexion was 26 to 62 degrees, supination was 30 to 50 degrees, and pronation was 30 to 40 degrees.  On third attempt, flexion was 32 to 74 degrees, supination was 30 to 50 degrees, and pronation was 30 to 40 degrees.  Almost full elbow flexion, to 130-145 degrees, was later observed in the examination room when the Veteran placed his right hand under his head while lying flat on the examination table.  

On VA examination in August 2010, the Veteran reported constant right elbow pains every day.  They averaged about 7-8/10 unless he took hydrocodone, which dropped the pain to 4/10.  On examination, there were no deformities or swelling, but his right elbow was tender throughout.  He could not completely extend the right elbow, and lacked about 5 degrees with flexion from 0 to approximately 95 degrees with pain, supination to 70 degrees with pain, and pronation to 65 degrees with pain.  Active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion with 3 repetitions.  The diagnosis was epicondylitis with severe degenerative joint disease.  

Based on the evidence, the Board concludes that a rating higher than 20 percent is not warranted.  As noted by the RO in a the 2007 examination ranges of motion are suspect since the examiner reported that the Veteran was able to achieve almost full flexion later in the examination.  Accordingly, the Board finds the 2007 examination to be inadequate for rating purposes.  The more recent examination in August 2010 shows that flexion is not limited to 70 degrees, extension is not limited to 90 degrees, and pronation is not limited to the middle of the arc.  The examiner also reported that active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion with 3 repetitions.  Therefore, DeLuca considerations do not exist.  Accordingly, a rating in excess of the current 20 percent is not warranted under any applicable criteria. 

Right shoulder rotator cuff injury

The Veteran appeals the RO's June 2006 denial of a rating greater than 10 percent rating for right shoulder rotator cuff injury prior to August 6, 2010, and greater than 20 percent from August 6, 2010.  He noted during his July 2007 hearing that he uses his left upper extremity instead of his right upper extremity when possible while working, including when working over his head.

Under Diagnostic Code 5003, a 10 percent rating can be assigned when there is X-ray evidence of arthritis of a major joint plus some limitation of motion of a major joint such as the shoulder.  

Under Diagnostic Code 5201, an evaluation of 20 percent is assigned when arm motion is limited to the shoulder level.  A 30 percent rating is assigned when arm motion is limited to midway between the side and shoulder level.  

On VA examination in March 2007, the Veteran reported constant 8 to 9/10 right shoulder pain globally, worse in the suprascapular trapezius area.  He stated that the pain was so severe that he could no longer do any overhead work, and that he had lost 6-7 workdays over the last 12 months due to right shoulder pain.  On examination, the right shoulder was muscular, with no muscle atrophy.  His acromioclavicular joint was tender to palpation.  The remainder of the shoulder examination was not possible due to the Veteran's exaggerated complaints of pain.  However, the rotator cuff appeared to be stable and intact.  Forward flexion was to 90 degrees, abduction was to 90 degrees, external rotation was to 45 degrees, and internal rotation was to 45 degrees.  There was much exaggerated intentional trembling and exaggerated complaints of pain throughout the entire assessment of range of motion.  Almost full (170-180 degrees) of right shoulder abduction was observed later in the examination when the Veteran placed his right hand under his head while lying flat on the examination table.  Right shoulder X-rays showed mild degenerative joint disease changes of the acromioclavicular joint. 

On VA examination in August 2010, the Veteran reported pain in his right shoulder every day and constantly.  There were usually sharp pains, averaging about 7/10 without hydrocodone and dropping to 4/10 with it.  It bothered his plumbing when he had to pick things up, grab, and twist wrenches.  He reported no additional limitations with flare-ups.  On examination, the Veteran had no right shoulder deformities, swelling, or palpable tenderness except for mild tenderness in the right acromioclavicular joint.  He had abduction to 90 degrees with pain, flexion to 100 degrees with pain anteriorly, external rotation to 40 degrees with pain anteriorly, and internal rotation to 45 degrees with pain anteriorly.  Active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion with 3 repetitions.  No muscle spasm or atrophy was seen.  Strength was slightly decreased in the right arm compared to the left.  The diagnosis was degenerative joint disease of the right shoulder, confirmed by X-rays.   

Based on the evidence, the Board concludes that the Veteran does not meet the schedular criteria for a rating higher than 10 percent for his service-connected right shoulder rotator cuff injury prior to August 6, 2010.  At the time of the March 2007 examination, the Veteran exaggerated and limited his range of motion to 90 degrees (the shoulder level) when he was being examined, but the examiner noted that he was able to raise his arm well above his shoulder level when he placed his right hand under his head while lying flat on the examination table.  This is satisfactory evidence that his right arm motion was not limited to the shoulder level prior to August 6, 2010.  The Board also concludes that the Veteran does not meet the schedular criteria for a rating higher than 20 percent for this disability from August 6, 2010.  At the time of the August 6, 2010 examination, he could move his right arm beyond the midway point between his side and shoulder level (45 degrees).  Abduction was to 90 degrees, and flexion was to 100 degrees.  

The Board notes that during the Veteran's July 2007 hearing, he indicated that during his March 2007 VA examination, he did not exaggerate pain and did not raise his right shoulder above his head or lay down on the examination table.  However, the Board does not accept this testimony as credible.  The examiner is trained to observe and record medical findings, regularly makes examination reports as part of his occupation, and has no motive to report anything other than what he observes of the Veteran at the time of the examination, whereas the Veteran has compensation as a motive for his statements.  

Other Diagnostic Codes for the shoulder do not assist the Veteran with his claim, as the Veteran does not have ankylosis of the scapulohumeral articulation; humerus impairment with recurrent dislocation, fibrous union, nonunion, or loss of the head of the humerus; or dislocation or nonunion of the clavicle or scapula.  These would be required for higher ratings under Diagnostic Codes 5200, 5202, or 5203 (2012), respectively.  

Right carpal tunnel syndrome 

The Veteran appeals the RO's June 2006 denial of a rating greater than 10 percent rating for right wrist carpal tunnel syndrome.  He noted during his July 2007 hearing that he uses his left hand over his right hand when possible while working.  

Under Diagnostic Code 8515, an evaluation of 10 percent is assigned for mild incomplete paralysis of the major extremity's median nerve.  A 30 percent rating requires moderate incomplete paralysis, and a 50 percent rating requires severe incomplete paralysis of the median nerve.  A 70 percent evaluation requires complete paralysis of the median nerve, manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; pain with tropic disturbances.  

On VA examination in March 2007, the Veteran denied symptoms of carpal tunnel syndrome but complained of right wrist pain.  It varied from no pain to 6/10 pain.  He had not missed any days from work due to it.  On examination, he was muscular.  His right wrist was normal appearing without effusion, muscle wasting, or atrophy, and specifically no atrophy of the thenar muscle.  There was global exaggerated tenderness to palpation of the right wrist joint.  Sensation was intact to light touch of the median nerve, and motor strength was 5/5 in the median nerve.  Right wrist dorsiflexion was to 28 degrees, plantar flexion was to 40 degrees, ulnar deviation was to 30 degrees, and radial deviation was to 24 degrees.  On second attempt, these motions were to 24, 30, 40, and 20 degrees, and on third attempt they were to 26, 40, 32, and 30 degrees.  The assessment was right carpal tunnel syndrome.  

On VA examination in August 2010, the Veteran reported wrist pains on occasion, but not every day or constantly.  They were usually an ache and averaged about 6/10.  He worked as a plumber and occasionally this condition bothered his job with twisting wrenches, pulling, and grabbing, and interfered with daily activities with pushing and grabbing.  He had no additional limitations with flare-ups.  He reported numbness in the right arm to the right forearm, and to the shoulder.  It was weekly pain and averaged 3-4 times per week, lasting 2-3 hours at a time.  He occasionally had no use of the right arm when this occurred.  On examination, his right wrist had no deformities, swelling, or palpable tenderness.  It dorsiflexed to 60 degrees with mild pain, volar flexed to 70 degrees with mild pain, radial deviated to 15 degrees with mild pain, and ulnar deviated to 40 degrees with mild pain.  Active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion with repetitive movement.  The diagnosis was no evidence of carpal tunnel syndrome or any neuropathy of the right upper extremity, with subjective numbness.  An electromyogram of the right upper extremity was reportedly completely normal.  However, a review of the electromyogram report itself shows that it reports that there was electrodiagnostic evidence of bilateral mild demyelinating median sensorimotor neuropathy at the wrist consistent with mild carpal tunnel syndrome.  

Based on the evidence, the Board finds that a schedular rating higher than 10 percent is not warranted for the Veteran's right carpal tunnel syndrome.  The examination in March 2007 found a normal appearing right wrist, with no thenar atrophy.  Sensation was intact and motor strength was 5/5.  Then, on examination in August 2010, there was no more than mild evidence of right carpal tunnel syndrome found on electromyogram.  Additionally, the examiner in August 2010 found no evidence of right carpal tunnel syndrome at that time, and the examination findings included a substantial range of motion of the Veteran's right wrist without range of motion producing any weakness, fatigue, incoordination, or additional loss of range of motion with 3 repetitions.  

For all 3 disabilities, the provisions of 38 C.F.R. §§ 4.40, 4.45 have been considered, but they do not assist in warranting higher ratings than those assigned.  The Board notes that the Veteran has been described as muscular, with no muscle spasm or atrophy, and only slightly decreased strength in his right arm.  Active motion did not cause weakness, fatigue, or incoordination on VA examination in August 2010, and there was no additional loss of motion with repetitions at that time.  

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disabilities on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Finally, as the record shows that the Veteran has been employed during the rating period (see March 2007 and August 2010 VA examination reports and the Veteran's July 2007 hearing testimony), and has not made any contentions to the effect that the disabilities at issue render him unemployable, and given the limited amount of time he states he has lost from work due to his disabilities (he reported losing only 6-7 days over the past 12 months due to shoulder pain on VA examination in March 2007, and none due to right wrist carpal tunnel syndrome), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record, and so no further action in this regard is necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating greater than 20 percent for right elbow epicondylitis is not warranted.  A disability rating in excess of 10 percent for right shoulder rotator cuff injury prior to August 6, 2010 or in excess of 20 percent for it from August 6, 2010 is not warranted.  A disability rating in excess of 10 percent for right wrist carpal tunnel syndrome is not warranted.  The appeal is denied as to all issues. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


